Mr. Presiding Justice Windes delivered the opinion of the court. If it be conceded that George Dyon consented to his son becoming the beneficiary in the policy, the only question necessary to be considered is, did appellee have an insurable interest in the life of his father, George Dyon. A negative answer to that question makes the other questions raised immaterial. Whatever may be the law in other States, we think it is settled in Illinois, that the mere relationship of father to son does not give to the son an insurable interest in the father’s life. The interest must be a pecuniary one in the continuance of the father’s life. Guardian M. L. Ins. Co. v. Hogan, 80 Ill. 35-45; Gambs v. Ins. Co., 50 Mo. 44; Continental L. I. Co. v. Volger, 89 Ind. 575; Bloomington, etc., Ass’n v. Blue, 120 Ill. 121. In the Hogan case, siqyra, the court say: “We are disposed, from an examination of the authorities and our own sense of the requirement of sound public policy, to concur in such conclusion' (that of May on Insurance), and hold that the mere relation here of father and son did not constitute an insurable interest in the son in the life of the father, unless the son had a well-founded or reasonable expectation of some pecuniary advantage to be derived from .the continuance of the life of the father.” In the Yolger case, supra, which cites with approval the Hogan case, it was held in a suit on a policy insuring the life of a mother for the benefit of . her daughter, it must be alleged and proven that the daughter had a pecuniary interest in the life of her mother, the court stating the law to be, “ The insurable interest in the life of another must be a pecuniary interest. Some of the authorities tend in the direction that near relationship, as between parent and child, is a sufficient foundation upon which to rest an insurable interest. But this view is not sustained by the weight of authority.” In the Blue case, supra, in which it was held that a policy was not void, because the, beneficiary, though he had no insurable interest in the life of the assured, had nothing to do with the procurement of the policy or the payment of the premiums thereon, the court say: “ Public .policy forbids one person, who has no interest in the continuance of the life of another, from speculating on that life by procuring a policy of insurance.” The policy was sustained because obtained by the assured and the premiums paid by him. It will thus be seen, the interest, in order to be insurable, must be pecuniary—not one of relationship or of love and affection. In the case at bar, it appears, so far as George A. Dyon had a pecuniary interest, it was against the continuance of the father’s life. Appellee’s argument is, that as his father’s expectation of life was thirteen years, under his contract with the father, appellee would be liable to pay for premiums on the policy, support and burial expenses—$1,530, while his indemnity under the policy, which was all he could expect from the father, could not exceed $1,00U. The sooner the father died, the better would be appellee’s position pecuniarily. But there is another difficulty with appellee’s case. As we have seen, George Dvon did not give his consent that his son be made the beneficiary instead of his wife in the policy to be issued by appellant. All his talk was about getting his policy in the Total Abstinence Association carried. It is elementary, that without the consent of George Dyon as to who should be his beneficiary, the policy could not be valid. The judgment is therefore reversed.